Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victoria Chen on 5/13/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently Amended) In a digital medium environment for visualizing datasets, a computer-implemented method for varying topological scales in topological visualizations of multidimensional datasets comprising:
generating an initial topological construct for a multidimensional dataset at an initial topological scale by utilizing a topological construct algorithm on the multidimensional dataset;
selecting a region of the initial topological construct for magnification, without user selection of the region for magnification, the region representing a first subset of multidimensional data from the multidimensional dataset corresponding to a first subset of nodes represented by an initial nodal structure at the initial topological scale;
first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to:
generate a local cover for the first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins;
identify inverse images corresponding to each bin of the local cover; and
generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; 
combining the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by:
identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data;
determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; 
generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters; and 
joining the first subset of nodes with the second subset of nodes using the edges corresponding to the intersections between the nodes from the first subset of nodes and the second subset of nodes; and 
rendering the varied-scale-topological construct for the multidimensional dataset.

Claim 2
2.	(Currently Amended) The computer-implemented method of claim 1, wherein utilizing the topological construct algorithm on the multidimensional dataset comprises applying a Mapper algorithm to generate an initial nerve of an initial cover for the multidimensional dataset according to the lens function. 

Claim 3
3.	(Currently Amended) The computer-implemented method of claim 1, wherein utilizing the multi-scale topological construct algorithm on the first subset of multidimensional data comprises: 
applying a multi-scale Mapper algorithm to generate a tower of covers for different topological scales for the first subset of multidimensional data; and
selecting [[a]] the local cover from the tower of covers.

Claim 4

determining that the first subset of multidimensional data corresponding to the region is denser than an additional subset of multidimensional data corresponding to an additional region; and
selecting the region of the initial topological construct for magnification based on a relative density of the first subset of multidimensional data compared to the additional subset of multidimensional data.

Claim 6
6.	(Currently Amended) A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
generate an initial topological construct for a multidimensional dataset at an initial topological scale by utilizing a topological construct algorithm on the multidimensional dataset;
select a region of the initial topological construct for magnification, without user selection of the region for magnification, the region representing a first subset of multidimensional data from the multidimensional dataset corresponding to a first subset of nodes represented by an initial nodal structure at the initial topological scale;
based on the selection of the region, generate a local topological construct for the first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to:
first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins;
identify inverse images corresponding to each bin of the local cover; and
generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; 
combine the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by: 
identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data;
determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; 
generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters; and
the intersections between the nodes from the first subset of nodes and the second subset of nodes; and 
render the varied-scale-topological construct for the multidimensional dataset.

Claim 7
7.	(Currently Amended) The non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to select the region of the initial topological construct for magnification, without user selection of the region for magnification, by: 
identifying an edge connecting a first node and a second node within the region of the initial topological construct, the first node corresponding to a first grouping of multidimensional data from the first subset of multidimensional data and the second node corresponding to a second grouping of multidimensional data from the first subset of multidimensional data;
applying a clustering algorithm to a shared set of multidimensional data between the first grouping of multidimensional data and the second grouping of multidimensional data to generate a plurality of clusters of multidimensional data corresponding to the edge within the region of the initial topological construct; and
based on determining that the plurality of clusters of multidimensional data indicate a contractibility violation according to a Nerve Theorem, selecting the region of the initial topological construct corresponding to the edge connecting the first node and the second node for magnification.

Claim 8
8.	(Currently Amended) The non-transitory computer readable medium of claim [[7]]6, further comprising instructions that, when executed by the at least one processor, cause the computing device to select the region of the initial topological construct for magnification by: 
determining that the first subset of multidimensional data corresponding to the region is denser than the second subset of multidimensional data corresponding to a second region; and
select the region of the initial topological construct for magnification based on a relative density of the first subset of multidimensional data compared to the second subset of multidimensional data.



Claim 9
9.	(Currently Amended) The non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to select the region of the initial topological construct for magnification, without user selection of the region for magnification, by:
identifying an edge connecting nodes within the region of the initial topological construct;

identifying instances of the nodes within the plurality of topological constructs; and
based on determining that the instances of the nodes within the plurality of topological constructs indicate a violation of a component-persistence threshold, selecting the region of the initial topological construct corresponding to the edge connecting the nodes for magnification. 

Claim 10
10.	(Currently Amended) The non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
identify a topological scale at which a topological construct for the first subset of multidimensional data satisfies the component-persistence threshold; and
select the topological scale as the alternative topological scale for the local topological construct corresponding to the region. 

Claim 11
11.	(Currently Amended) The non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the local cover for the first subset of multidimensional data at the alternative topological scale byfirst subset the lens function. 



Claim 12
12.	(Currently Amended) The non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to utilize the topological construct algorithm on the multidimensional dataset by applying a Mapper algorithm to generate an initial nerve of an initial cover for the multidimensional dataset according to the lens function. 




Claim 13
6[[12]], further comprising instructions that, when executed by the at least one processor, cause the computing device to utilize the multi-scale topological construct algorithm on the first subset of multidimensional data by:
applying a multi-scale Mapper algorithm to generate a tower of covers for different topological scales for the first subset of multidimensional data; and
selecting the local cover from the tower of covers.





Claim 14
14.	(Currently Amended) A system comprising:
at least one processor; 
at least one non-transitory computer readable medium comprising a multidimensional dataset and instructions that, when executed by the at least one processor, cause the system to:

select a representing a first subset of multidimensional data from the multidimensional dataset corresponding to a first subset of nodes represented by an initial nodal structure at the initial topological scale
based on the selection of the a local topological construct for the first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to:
generate a local cover for the first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins;
identify inverse images corresponding to each bin of the local cover; and
generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; 
combining the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by:
identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data;
determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; 
generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters; and 
joining the first subset of nodes with the second subset of nodes using the edges corresponding to the intersections between the nodes from the first subset of nodes and the second subset of nodes; and 
rendering the varied-scale-topological construct for the multidimensional dataset.






Claim 15
15.	(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to select the 
identifying an edge connecting a first node and a second node within the 
applying a clustering algorithm to a shared set of multidimensional data between the first grouping of multidimensional data and the second grouping of multidimensional data to generate 
based on determining that the plurality of clusters of multidimensional data indicate a contractibility violation according to a Nerve Theorem, selecting the 

Claim 16
16.	(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to select the 
identifying an edge connecting nodes within the 
generating a plurality of topological constructs corresponding to the edge within the 
identifying multiple disconnected components corresponding to the edge within the plurality of topological constructs; and
based on determining that the multiple disconnected components corresponding to the edge within the plurality of topological constructs indicate a violation of a component-persistence threshold, selecting the 

Claim 18
18.	(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to:
determine that the first subset of multidimensional data corresponding to the an additional region; and
select the  data.

Claim 19
19.	(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to: 


generate the second set of clusters of multidimensional data for inverse images corresponding to each bin of an additional local cover for the second subset of multidimensional data, whereby the second set of clusters represents the initial topological construct.





Claim 20
20.	(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the multi-scale topological construct algorithm on the first subset of multidimensional data by:
applying a multi-scale Mapper algorithm to generate a tower of covers for different topological scales for the first subset of multidimensional data; and
selecting the local cover from the tower of covers.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6, and 14 have been carefully considered.
As to claim 1:
based on selecting the region, generating a local topological construct for the first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to: generate a local cover for the first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins; identify inverse images corresponding to each bin of the local cover; and generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; combining the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by: identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data; determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters” in the specific combinations as recited in claim 1.
As to claim 6:
The prior art of record does not disclose or render obvious the limitations “based on the selection of the region, generate a local topological construct for the first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to: generate a local cover for the first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins; identify inverse images corresponding to each bin of the local cover; and generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; combine the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by: identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data; determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters” in the specific combinations as recited in claim 6.
As to claim 14:
The prior art of record does not disclose or render obvious the limitations “based on the selection of the first region, generate a local topological construct for the first subset of multidimensional data at an alternative topological scale by utilizing a multi-scale topological construct algorithm on the first subset of multidimensional data to: generate a local cover for the first subset of multidimensional data corresponding to the region of the initial topological construct utilizing a lens function, the local cover comprising a plurality of bins; identify inverse images corresponding to each bin of the local cover; and generate a first set of clusters of multidimensional data for the inverse images corresponding to each bin of the local cover, whereby the first set of clusters represents the local topological construct for the first subset of multidimensional data, whereby the local topological construct represents the first subset of nodes utilizing an alternative nodal structure at the alternative topological scale; combining the local topological construct for the first subset of multidimensional data with the initial topological construct for the multidimensional dataset to generate a varied-scale-topological construct for the multidimensional dataset by: identifying a second set of clusters of multidimensional data corresponding to a second subset of multidimensional data; determining simplices for the varied-scale-topological construct corresponding to simultaneous intersections between the first set of clusters and the second set of clusters; generating edges corresponding to intersections between nodes from the first subset of nodes at the alternative topological scale and a second subset of nodes at the initial topological scale by generating a nerve for a new cover of the multidimensional dataset comprising the simplices corresponding to the simultaneous intersections between the first set of clusters and the second set of clusters” in the specific combinations as recited in claim 14.
Claims 2-5, 7-13, and 15-20 depend on one of independent claims 1, 6, and 14, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERTO BORJA/Primary Examiner, Art Unit 2173